DETAILED ACTION

In response to RCE filed 1/27/2022.  Claims 1-6 and 8-16 are pending.  Claim 1 was amended.  Claim 7 was cancelled.  Claims 15 and 16 were added as new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Nakaguchi et al. (US 5318931) with evidence from Lu et al. (US 20160096349).
Yoshida discloses an interlayer for laminated glass and the laminated glass thereof.  Concerning claims 1, 6, and 8, Yoshida discloses the glass sheets may be heat-absorbing (para. 0118) and the interlayer is a one- or two or more-layer structure and comprises a polyvinyl acetal resin (abstract; para. 0027-0075), a hindered amine light stabilizer that has an alkyl group or alkoxy group bonded to the nitrogen atom of a piperidine structure at an amount less than 0.2 wt% (abstract; para. 0076-0084), and oxidation inhibitor that is preferred to have a phenol skeleton (e.g. BHT) at a content of 0.1 to 1.8 wt% (para. 0089-0093).  The thickness of each glass sheet is from 1 to 3 mm (para. 0132). The HALS compound has the claimed structure (abstract; para. 0076-0084) and the oxidation inhibitor has a phenol skeleton (para. 0085-0093), which would meet the limitations of claims 1 and 14.  As shown in the Examples, for a Lu; para. 0044).  As such, these layers would have a higher Tg and the first layer having the oxidation inhibitor and HALS compound would have the lowest Tg in multilayer interlayers.  Given that the content of the HALS compound, oxidation inhibitor, and the materials are the same, the first layer would exhibit the claimed properties when undergoing the test method claimed.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  However, Yoshida is silent to the heat ray absorbing glass meeting the claimed standard.
With respect to claim 3, the interlayer can further include an infrared ray absorber (para. 0102).  Examiner notes that the heat shielding particle as claimed is disclosed in the specification as an infrared absorber.  As such, the disclosure of Yoshida would meet the instant claims.  Regarding claim 9, Yoshida discloses that there is a gap formed in the end part of the sheet of the laminated glass less than or equal to 1 mm (para. 0147-0149).  Based on Figure 4 of the instant application, this appears to be the same structure given that the gap formed is para. 0148; FIG. 2).  As such, limitations are met by the disclosure of Yoshida.  With respect to claim 10, since there is no black coating specified in Yoshida, these limitations are met by Yoshida.  Concerning claims 11 and 12, the glass laminate is used as a windshield, side glass, roof glass, and the like (para. 0121).  However, Yoshida is silent to the heat ray absorbing glass meeting the claimed standard.
Nakaguchi discloses glass panes for vehicles.  The glass panes are heat absorbing, have a solar transmittance of less than 64.1%, meet the standard of JIS R3208, and have an aesthetically pleasing gray color (cols. 1-8).  As such, it would have been obvious to one of ordinary skill in the art to use a glass sheet that meets the standards, in order to be used in practical and commercial purposes, while also having low solar transmittance and aesthetically pleasing color.  Thus, the combination would teach the claimed total solar transmittance as claimed in claim 4.  While it is noted that Nakaguchi discloses the thickness of the glass is 4 mm, there is no specific disclosure that other thicknesses cannot be used.  As such, for weight standards for vehicles and other standard for protection and gas mileage, one of ordinary skill in the art would have been motivated to use other thicknesses, including that claimed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Nakaguchi et al. (US 5318931) with evidence from Lu et al. (US 20160096349) as applied to claim 1 above, and further in view of Costin (US 20130321904).
The prior art discloses the above but is silent to the glass sheets having different solar transmittance values.
Costin discloses forming glass laminates with different solar characteristics for each glass sheet.  The result is an improved solar transmittance while decreasing production costs where, there is no PVD or CVD coating on either glass sheet (para. 0019-0024).  As such, it would have been obvious to one of ordinary skill in the art to use two different solar characteristic glass sheets, in order to reduce production costs while having improved transmittance characteristics.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Nakaguchi et al. (US 5318931) with evidence from Lu et al. (US 20160096349) as applied to claim 1 above, and further in view of Nakayama et al. (US 20160236446).
The prior art discloses the above, including Yoshida disclosing each layer can contain a UV shielding agent and an IR absorber.  However, Yoshida is silent to the specific materials as claimed.
Nakayama discloses an interlayer film for glass laminates, wherein the interlayer film is formed from thermoplastic materials such as polyvinyl acetal.  Concerning claim 15, Nakayama discloses UV shielding agents for polyvinyl acetal compositions include the claimed particles (para. 0097-0101).  Such materials allow for visible transmittance to be maintained for long periods of use.  As such, it would have been obvious to one of ordinary skill in the art to use the particles as disclosed by Nakayama as the UV shielding agent of Yoshida.  With respect to claim 16, Nakayama discloses the addition of phthalocyanine compounds within polyvinyl acetal interlayer compositions allow for enhanced heat shielding properties (para. 0090-0096).  As .

Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Takamatsu et al. (US 20090237782) with evidence from Lu et al. (US 20160096349).
Yoshida discloses an interlayer for laminated glass and the laminated glass thereof.  Concerning claims 1, 6, and 8, Yoshida discloses the glass sheets may be heat-absorbing (para. 0118) and the interlayer is a one- or two or more-layer structure and comprises a polyvinyl acetal resin (abstract; para. 0027-0075), a hindered amine light stabilizer that has an alkyl group or alkoxy group bonded to the nitrogen atom of a piperidine structure at an amount less than 0.2 wt% (abstract; para. 0076-0084), and oxidation inhibitor that is preferred to have a phenol skeleton (e.g. BHT) at a content of 0.1 to 1.8 wt% (para. 0089-0093).  The thickness of each glass sheet is from 1 to 3 mm (para. 0132). The HALS compound has the claimed structure (abstract; para. 0076-0084) and the oxidation inhibitor has a phenol skeleton (para. 0085-0093), which would meet the limitations of claims 1 and 14.  As shown in the Examples, for a multilayer interlayers, the outer polyvinyl acetal layers (second and third layers) have a lower plasticizer content than first layer, wherein as evidenced by Lu, the higher plasticizer content film would have a lower Tg than a lower plasticizer content film (Lu; para. 0044).  As such, these layers would have a higher Tg and the first layer having the oxidation inhibitor and HALS compound would have the lowest Tg in multilayer interlayers.  Given that the content of the 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  However, Yoshida is silent to the heat ray absorbing glass meeting the claimed standard.
With respect to claim 3, the interlayer can further include an infrared ray absorber (para. 0102).  Examiner notes that the heat shielding particle as claimed is disclosed in the specification as an infrared absorber.  As such, the disclosure of Yoshida would meet the instant claims.  Regarding claim 9, Yoshida discloses that there is a gap formed in the end part of the sheet of the laminated glass less than or equal to 1 mm (para. 0147-0149).  Based on Figure 4 of the instant application, this appears to be the same structure given that the gap formed is inwardly facing a direction that is orthogonal to the end side (para. 0148; FIG. 2).  As such, limitations are met by the disclosure of Yoshida.  With respect to claim 10, since there is no black coating specified in Yoshida, these limitations are met by Yoshida.  Concerning claims 11 and 12, the glass laminate is used as a windshield, side glass, roof glass, and the like (para. 0121
Takamatsu discloses that heat-ray absorbing glass sheets that pass the claimed standard are preferred glass sheets due to the improved heat insulation (para. 0064-0065).  As such, it would have been obvious to one of ordinary skill in the art to use a heat-ray absorbing glass sheet that passes the recited standard, in order to improve heat insulation properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Takamatsu et al. (US 20090237782) with evidence from Lu et al. (US 20160096349) as applied to claim 1 above, and further in view of Costin (US 20130321904).
The prior art discloses the above but is silent to the glass sheets having different solar transmittance values.
Costin discloses forming glass laminates with different solar characteristics for each glass sheet.  The result is an improved solar transmittance while decreasing production costs where, there is no PVD or CVD coating on either glass sheet (para. 0019-0024).  As such, it would have been obvious to one of ordinary skill in the art to use two different solar characteristic glass sheets, in order to reduce production costs while having improved transmittance characteristics.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 20160214354) in view of in view of Takamatsu et al. (US 20090237782) with evidence from Lu et al. (US 20160096349) as applied to claim 1 above, and further in view of Nakayama et al. (US 20160236446).
The prior art discloses the above, including Yoshida disclosing each layer can contain a UV shielding agent and an IR absorber.  However, Yoshida is silent to the specific materials as claimed.
Nakayama discloses an interlayer film for glass laminates, wherein the interlayer film is formed from thermoplastic materials such as polyvinyl acetal.  Concerning claim 15, Nakayama discloses UV shielding agents for polyvinyl acetal compositions include the claimed particles (para. 0097-0101).  Such materials allow for visible transmittance to be maintained for long periods of use.  As such, it would have been obvious to one of ordinary skill in the art to use the particles as disclosed by Nakayama as the UV shielding agent of Yoshida.  With respect to claim 16, Nakayama discloses the addition of phthalocyanine compounds within polyvinyl acetal interlayer compositions allow for enhanced heat shielding properties (para. 0090-0096).  As such, in order to provide enhanced heat shielding properties, one of ordinary skill in the art would have been motivated to add a phthalocyanine compound to the interlayer of Yoshida.

Response to Arguments
Applicant’s arguments, see pp. 9-14, filed 1/27/2022, with respect to the art rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.  However, it is noted that Nakayama and Costin are still applicable as shown above as secondary references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783